DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Applicant’s Claims filed on 10/27/2020 regarding claims 1-24 is fully considered. Of the above claims, claims 1, 3, 5-8 and 11-13 have been amended, and claims 14-24 have been newly added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “at least one hub”, “conveyor means”, “release means”, “collection system” (claims 8 and 20), “control means” (claim 11), “barcode-reader”, “camera” and “colour camera” (claims 12 and 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 1-24 is objected to because of the following informalities:  
Regarding claim 1, the recitation of “laser printer” in line 1 should have the article a in front.
Regarding claim 2, the recitation of “laser printer” in line 1 should have the article the in front.
Regarding claim 3, the recitation of “printer” in line 1 lacks antecedent basis. 
Regarding claim 4, the recitation of “printer” in line 1 lacks antecedent basis. 
Regarding claim 5, the recitation of “printer” in line 1 lacks antecedent basis. 
Regarding claim 6, the recitation of “printer” in line 1 lacks antecedent basis. 
Further regarding claim 6, examiner believes applicant intends to recite the difference amongst optical paths for [[each of]] the faces to be marked.
Regarding claim 7, the recitation of “printer” in line 1 lacks antecedent basis. 
Regarding claim 8, the recitation of “printer” in line 1 lacks antecedent basis. 
Regarding claim 9, the recitation of “printer” in line 1 lacks antecedent basis. 
Regarding claim 10, the recitation of “printer” in line 1 lacks antecedent basis. 
Regarding claim 11, the recitation of “printer” in line 1 lacks antecedent basis. 
claim 12, the recitation of “printer” in line 1 lacks antecedent basis. 
Regarding claim 13, the recitation of “method” in line 1 should have the article a in front.
Regarding claim 14, the recitation of “method” in line 1 should have the article the in front.
Regarding claim 15, the recitation of “method” in line 1 should have the article the in front.
Regarding claim 16, the recitation of “method” in line 1 should have the article the in front.
Regarding claim 17, the recitation of “method” in line 1 should have the article the in front.
Regarding claim 18, the recitation of “method” in line 1 should have the article the in front.
Further regarding claim 18, examiner believes applicant intends to recite the difference amongst optical paths for [[the each of]] the faces to be marked.
Regarding claim 19, the recitation of “method” in line 1 should have the article the in front.
Regarding claim 20, the recitation of “method” in line 1 should have the article the in front.
Regarding claim 21, the recitation of “method” in line 1 should have the article the in front.
Regarding claim 22, the recitation of “method” in line 1 should have the article the in front.
claim 23, the recitation of “method” in line 1 should have the article the in front.
Regarding claim 24, the recitation of “method” in line 1 should have the article the in front.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii (JP 2000-005887 A) in view of Takashi et al. (JP 08-267821 A).
Yoshii teaches the following claimed limitations:
Regarding claim 1, a laser printer for marking three-dimensional objects on at least two faces having different orientation (laser imprinting apparatus for marking object 160 on surfaces A, B and C; FIG. 4), said printer comprising:
a laser source (laser beam output from the oscillator 112; FIG. 4);
two galvo mirrors capable to angularly deflect a laser beam from the laser source (galvanomirror units 113, 114, 123, 124, 133, 134; FIG. 4); and
at least one deflection mirror per each face of a polyhedron which is intended to mark (reflection mirrors 115, 116, 125, 126, 135, 136; FIG. 4; at least one of the mirrors corresponds to a surface intended to be marked).
claim 2, the three-dimensional object is an embedding cassette (this merely shows intended use of the object after marking; the object 160 could be used as an embedding cassette, as would be obvious to one of ordinary skill; FIG. 4).
Regarding claim 3, the faces to be marked are at least 3 (surfaces A, B and C; FIG. 4).
Regarding claim 5, a length of an optical path of the laser beam is substantially equal for the different faces to be marked (the lengths of the optical paths for the three laser beams are substantially equal; FIG. 4).
Regarding claim 13, a method for marking three-dimensional objects on several faces having different orientation, which method comprises subjecting the object to a print job by a laser printer (method of operating the laser imprinting apparatus for marking object 160 on surfaces A, B and C; FIG. 4) comprising:
a laser source (laser beam output from the oscillator 112; FIG. 4);
two galvo mirrors capable to angularly deflect a laser beam from the laser source (galvanomirror units 113, 114, 123, 124, 133, 134; FIG. 4); and
at least one deflection mirror per each face of a polyhedron which is intended to mark (reflection mirrors 115, 116, 125, 126, 135, 136; FIG. 4; at least one of the mirrors corresponds to a surface intended to be marked).
Regarding claim 14, the three-dimensional object is an embedding cassette (this merely shows intended use of the object after marking; the object 160 could be used as an embedding cassette, as would be obvious to one of ordinary skill; FIG. 4).
Regarding claim 15, the faces to be marked are at least 3 (surfaces A, B and C; FIG. 4).
claim 17, a length of an optical path of the laser beam is substantially equal for the different faces to be marked (the lengths of the optical paths for the three laser beams are substantially equal; FIG. 4).
Yoshii does not teach the following claimed limitations:
Further regarding claim 1, a flat field lens.
Regarding claim 4, the faces to be marked are 4.
Regarding claim 6, the difference amongst optical paths for the faces to be marked is lower than or equal to a depth of field of the laser beam that is used.
Regarding claim 7, a dynamic Z axis.
Regarding claim 8, at least one hub to feed the printing position; conveyor means to transport the embedding cassette from the hub to the printing position; release means to bring the embedding cassette from the printing position to at least one user or to a collection system.
Regarding claim 9, the at least one hub consists of a plurality of hubs.
Regarding claim 10, each hub hosts cassettes of different colour and/or dimension.
Regarding claim 11, a control means to verify the correctness and readability of a print job.
Regarding claim 12, the control means is selected from a barcode-reader, a camera, and preferably a colour camera.
Further regarding claim 13, the laser printer comprising a flat field lens.
Regarding claim 16, the faces to be marked are 4.
claim 18, the difference amongst optical paths for the faces to be marked is lower than or equal to a depth of field of the laser beam that is used.
Regarding claim 19, a dynamic Z axis.
Regarding claim 20, at least one hub to feed the printing position; conveyor means to transport the embedding cassette from the hub to the printing position; release means to bring the embedding cassette from the printing position to at least one user or to a collection system.
Regarding claim 21, the at least one hub consists of a plurality of hubs.
Regarding claim 22, each hub hosts cassettes of different colour and/or dimension.
Regarding claim 23, verifying the correctness and readability of a print job.
Regarding claim 24, verifying the correctness and readability of the print job is performed by a means selected from a barcode-reader, a camera, and a colour camera.
Takashi et al. teach the following claimed limitations:
Further regarding claim 1, a flat field lens (f lens 571, 572; FIG. 14) for the purpose of focusing a spot light having different incident angles on a flat surface.
Further regarding claim 6, the difference amongst optical paths for the faces to be marked is lower than or equal to a depth of field of the laser beam that is used (the optical paths after the lenses 571, 572 are substantially equal; FIG. 14) for the purpose of having a same arriving time for a spot light with a constant linear velocity.
Further regarding claim 12, the control means is selected from a barcode-reader, a camera, and preferably a colour camera (scanner; [0014]) for the purpose of reading a color pattern.
claim 13, the laser printer comprising a flat field lens (f lens 571, 572; FIG. 14) for the purpose of focusing a spot light having different incident angles on a flat surface.
Further regarding claim 18, the difference amongst optical paths for the faces to be marked is lower than or equal to a depth of field of the laser beam that is used (the optical paths after the lenses 571, 572 are substantially equal; FIG. 14) for the purpose of having a same arriving time for a spot light with a constant linear velocity.
Further regarding claim 24, verifying the correctness and readability of the print job is performed by a means selected from a barcode-reader, a camera, and preferably a colour camera (scanner; [0014]) for the purpose of reading a color pattern.
Obvious to one of ordinary skill in the art:
Further regarding claim 4, it would be obvious to one of ordinary skill to also mark an additional surface of the object 160 (FIG. 4) for the purpose of shortening the marking time.
Further regarding claim 7, it would be obvious to one of ordinary skill that lenses 571 and 572 can be adjusted to change the focus position, thereby, enabling a dynamic Z axis, for the purpose of fine tuning the optical system within tolerance of the system.
Further regarding claim 8, it would be obvious to one of ordinary skill to convey the object from a storage place, that is, the hub, to the marking apparatus and then convey the object to another storage place, that is, the collection system after the marking process for the purpose of marking and storing a plurality of objects.
claim 9, it would be obvious to one of ordinary skill to convey the objects from different storage places, that is, plurality of hubs, for the purpose of conveying different objects from different suppliers.
Further regarding claim 10, it would be obvious to one of ordinary skill to convey different types of objects for the purpose of marking on different type of objects from different suppliers.
Further regarding claim 11, it would be obvious to one of ordinary skill to provide means for verifying the correctness of the markings for the purpose of performing quality assurance.
Further regarding claim 16, it would be obvious to one of ordinary skill to also mark an additional surface of the object 160 (FIG. 4) for the purpose of shortening the marking time.
Further regarding claim 19, it would be obvious to one of ordinary skill that lenses 571 and 572 can be adjusted to change the focus position, thereby, enabling a dynamic Z axis, for the purpose of fine tuning the optical system within tolerance of the system.
Further regarding claim 20, it would be obvious to one of ordinary skill to convey the object from a storage place, that is, the hub, to the marking apparatus and then convey the object to another storage place, that is, the collection system after the marking process for the purpose of marking and storing a plurality of objects.
Further regarding claim 21, it would be obvious to one of ordinary skill to convey the objects from different storage places, that is, plurality of hubs, for the purpose of conveying different objects from different suppliers.
claim 22, it would be obvious to one of ordinary skill to convey different types of objects for the purpose of marking on different type of objects from different suppliers.
Further regarding claim 23, it would be obvious to one of ordinary skill to provide means for verifying the correctness of the markings for the purpose of performing quality assurance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a flat field lens; the faces to be marked are 4; the difference amongst optical paths for the faces to be marked is lower than or equal to a depth of field of the laser beam that is used; a dynamic Z axis; at least one hub to feed the printing position; conveyor means to transport the embedding cassette from the hub to the printing position; release means to bring the embedding cassette from the printing position to at least one user or to a collection system; the at least one hub consists of a plurality of hubs; each hub hosts cassettes of different colour and/or dimension; a control means to verify the correctness and readability of a print job; the control means is selected from a barcode-reader, a camera, and preferably a colour camera; the laser printer comprising a flat field lens; the faces to be marked are 4; the difference amongst optical paths for the faces to be marked is lower than or equal to a depth of field of the laser beam that is used; a dynamic Z axis; at least one hub to feed the printing position; conveyor means to transport the embedding cassette from the hub to the printing position; release means to bring the embedding cassette from the printing position to at least one user or to a collection system; the at least one hub consists of a plurality of hubs; each hub hosts different colour and/or dimension; verifying the correctness and readability of a print job; verifying the correctness and readability of the print job is performed by a means selected from a barcode-reader, a camera, and a colour camera, as taught by Takashi et al. and one of ordinary skill, into Yoshii for the purposes of focusing a spot light having different incident angles on a flat surface; shortening the marking time; having a same arriving time for a spot light with a constant linear velocity; fine tuning the optical system within tolerance of the system; marking and storing a plurality of objects; conveying different objects from different suppliers; marking on different type of objects from different suppliers; performing quality assurance; reading a color pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




6 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853